PER CURIAM.
Antwan Woodson a/k/a Antwan Hall appeals the summary denial of his motion to *64correct Illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), which alleged that he is entitled to additional gain time pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court found that Woodson was not entitled to be resentenced because his sentence was not a departure from the 1994 guidelines.
We affirm the trial court’s order for a different reason. Although the trial court failed to address Woodson’s claim that he is entitled to additional gain time, Wood-son must first exhaust administrative remedies through the Department of Corrections. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000). If Woodson is not satisfied with the ruling of the department, he can then file a petition for writ of mandamus with the appropriate circuit court. See Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Affirmed.
PARKER, A.C.J., and WHATLEY and CASANUEVA, JJ., concur.